IN THE SUPREME COURT OF THE STATE OF DELAWARE

KARL OWENS, §
§ No. 49, 2016
Appellant BeloW- §
Appellant, §
§
V. § Court Below: Superior Court
§ of the State of Delaware
AUTO REPAIR SPECIALISTS, §
§ C.A. No. N14A-09-005
Appellee Below- §
Appellee. §

Submitted: July 22, 2016
Decided: September 19, 2016

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
0 R D E R

This 19th day of September 2016, upon consideration of the parties’ briefs and
the record beloW, it appears to the Court that:

(1) The appellant, Karl Owens, filed this appeal from the Superior Court’s
decision, dated December 29, 2015, Which affirmed the decision of the
Unemployment lnsurance Appeal Board (“the Board”) denying Owens’ claim for
unemployment benefits. We find no merit to OWens’ appeal. Accordingly, We
affn'm.

(2) The record reflects that Owens Worked for Auto Repair Specialists
(“ARS”) from October 2013 until February 28, 2014. On that day, Owens Was called

into a meeting With a manager to discuss $1600 Worth of missing fuel inj ectors. The

manager testified that Owens became loud and aggressive and thus was asked to
leave the premises for the day. The manager testified, contrary to Owens’ assertion,
that Owens was never told that he was flred. Owens failed to return to work or
contact ARS for thirteen days, when he returned to work to pick up his toolbox and
his paycheck. The appeals referee found that Owens had voluntarily terminated his
employment without just cause. The Board upheld that finding The Superior Court
affirmed the Board’s decision on appeal. This appeal followed.

(3) After careful consideration of the parties’ briefs and the record on
appeal, we have determined that the final judgment should be affirmed on the basis
of and f`or the reasons assigned by the Superior Court in its opinion dated December
29, 2015. As the Superior Court concluded, there is “substantial competent
evidence”1 to support the Board’s fmding that Owens left work voluntarily without
good cause and, thus, was not entitled to unemployment benefits.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED.

BY THE COURT:

Justice

 

1 Owens v. Carman Ford, Inc., 2012 WL 3656401, *1 (Del. Aug. 24, 2012) (citing Unemployment
Ins. Appeal Ba'. v. Div. of Unemployment Ins., 803 A.2d 931, 936 (Del. 2002)).

2